Citation Nr: 1454645	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-11 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for low back injury, to include as secondary to an undiagnosed tropical illness caused by mosquito bites.  

2. Entitlement to service connection for left hip pain, to include as secondary to an undiagnosed tropical illness caused by mosquito bites.  

3. Entitlement to service connection for left leg weakness, to include as secondary to an undiagnosed tropical illness caused by mosquito bites.  

4. Entitlement to service connection for headaches, to include as secondary to an undiagnosed tropical illness caused by mosquito bites.

5. Entitlement to service connection for jungle rot of the hands and feet, to include as secondary to an undiagnosed tropical illness caused by mosquito bites.

6. Entitlement to service connection for hypertension (HTN), to include as secondary to an undiagnosed tropical illness caused by mosquito bites.

7. Entitlement to service connection for dizziness, to include as secondary to an undiagnosed tropical illness caused by mosquito bites.

8. Entitlement to service connection for chest pain, to include as secondary to an undiagnosed tropical illness caused by mosquito bites.

9. Entitlement to service connection for residuals of traumatic brain injury (TBI) (claimed as concussion).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1965.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Said Rating Decision also denied the Veteran's claims for entitlement to service connection for (1) an unspecified disability claimed as due to exposure to chemicals and (2) for dental problems (claimed as removal of teeth).  Pursuant to a submission received in August 2012, the aforementioned two claims were withdrawn.  Additionally, the 2012 submission withdrew the issues of entitlement to service connection for right hip pain and right leg weakness which were denied in the June 2011 Rating Decision.  

A Travel Board hearing was held before the undersigned Veterans Law Judge in June 2014.  A transcript of said hearing has been associated with the record.  Pursuant to a submission dated October 31, 2014, the Veteran waived initial RO consideration of any new evidence submitted subsequent to the supplemental statement of the case (SSOC) issued in April 2014.  38 C.F.R. § 20.1304(c) (2014).  The Board has reviewed the Veteran's paper claims file as well as the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The issues of:  (1) entitlement to service connection for low back injury; (2) entitlement to service connection for left hip pain; and (3) entitlement to service connection for left leg weakness; (4) entitlement to service connection for headaches; and (5) entitlement to service connection for jungle rot of the hands and feet (all to include as secondary to an undiagnosed tropical illness caused by mosquito bites) are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. The Veteran has a current disability of hypertension.

2. The Veteran did not sustain a cardiovascular injury or disease in service.

3. Symptoms of hypertension were not chronic in service.

4. Symptoms of hypertension were not continuous after service separation.

5. Hypertension did not manifest to a compensable degree within one year of separation.

6. The current hypertension disorder is not related to service.  

7. Symptoms of a disability manifested by dizziness were not chronic in service.

8. Symptoms of a disability manifested by dizziness were not continuous after service separation.

9. The Veteran does not have a current disability manifested by dizziness.  

10. Symptoms of a disability manifested by chest pain were not chronic in service.

11. Symptoms of a disability manifested by chest pain were not continuous after service separation.

12. The Veteran does not have a current disability manifested by chest pain.  

13. Symptoms of a disability manifested by residuals of a TBI (claimed as concussion) were not chronic in service.

14. Symptoms of a disability manifested by TBI (claimed as concussion) were not continuous after service separation.

15. The Veteran does not have a current disability manifested by TBI (claimed as concussion).  

16. There is no evidence that the Veteran suffers from a disability as secondary to an undiagnosed illness caused by mosquito bites.



CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension, to include as secondary to an undiagnosed tropical illness caused by mosquito bites, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2. The criteria for service connection for dizziness, to include as secondary to an undiagnosed tropical illness caused by mosquito bites, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

3. The criteria for service connection for chest pain, to include as secondary to an undiagnosed tropical illness caused by mosquito bites, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

4. The criteria for service connection for residuals of TBI (claimed as concussion), have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473, 484-85 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Letters of August 2010 and February 2011 sent prior to the initial denial of the claims for service connection in June 2011 fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate his claims for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements. 

VA's duty to assist has also been met.  The claims file contains all available evidence pertinent to the claim.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the claim and the record contains sufficient evidence to make a decision on the claim.  The service treatment records (STRs) are included in the claims file, and available post-service treatment records identified as relevant to the Veteran's claim have been obtained or otherwise submitted.  

VA has not provided the Veteran with a VA examination for any of the disorders claimed on appeal.  However, the Board finds that a VA examination or opinion is not necessary in order to decide the claims.  VA must provide a VA medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Because there is (1) no competent evidence of current dizziness, chest pain, or TBI disabilities and (2) the weight of the evidence is against finding any injuries, diseases, or events in service that could serve as a basis for service connection for hypertension, there is no duty to provide a VA medical examination for the aforementioned issues.  Id.  

Based upon the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this matter, and no further development is required to comply with the duty to assist in developing the facts pertinent to the aforementioned issues.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Under 38 C.F.R. § 3.303(b), an alternate method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (2014) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a). 

In this case, hypertension (as cardiovascular-renal disease) is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker, 708 F.3d at 1336-38.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

1. Entitlement to service connection for hypertension, to include as secondary to an undiagnosed tropical illness caused by mosquito bites.

The Veteran has contended that he developed hypertension either during active service or shortly after discharge therefrom, and has continued to experience hypertension since that time.  

Initially, the Board finds that the Veteran has a current disability of hypertension.  VA and private treatment records reflect a current diagnosis of, and treatment for, hypertension.  The Veteran was first diagnosed with post-service hypertension by private physician M.B., on August 14, 2002.  More recently, hypertension was assessed during numerous VA treatments from November 8, 2011, to February 5, 2014.  

However, upon review of all the evidence, lay and medical, the Board finds that the Veteran did not sustain a cardiovascular injury or disease in service, did not experience chronic symptoms of hypertension in service, and did not experience continuous symptoms of hypertension since service separation.  

The STRs include two blood pressure readings.  The Veteran's August 26, 1963, induction physical examination lists a blood pressure of 120/64, and his July 12, 1965, separation physical lists a blood pressure of 130/84.  Neither reading indicates hypertension for VA purposes.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (defining hypertension as manifested by systolic blood pressure of predominantly 160mm or greater or a diastolic blood pressure of 90mm or greater).  Moreover, the entrance and discharge examinations reflect normal clinical evaluations of the heart and vascular system.  While the Veteran indicated a history of high or low blood pressure during his July 1965 discharge examination, he stated that he "feel[s] that I am in good health."  The remaining STRs are negative for complaints and diagnoses of, or treatment for, symptoms related to a cardiovascular injury or disease to include hypertension.  

The Veteran testified during his June 2012 RO hearing that he had taken over-the-counter medications for hypertension for the past fifty years, and that the onset of hypertension was after he was bitten by mosquitos in Panama.  Additionally, during his June 2014 Travel Board hearing before the undersigned, the Veteran testified that he developed hypertension either during active service or shortly after discharge therefrom, and continued to experience hypertension since that time.  He also testified that he was bitten by "maybe a couple thousand, maybe couple million mosquitoes" and that he experienced severe swelling thereafter.  The Veteran's wife testified that he experienced hypertension ever since she had known him whenever he was inducted into the Army.

However, the Board finds that the cited testimony is not credible.  First, the testimony is inconsistent with the aforementioned evidence of record, which (other than a single reported history of high or low blood pressure) does not indicate symptoms or treatment for hypertension in service.  Second, while the STRs show that in June 1964 the Veteran was treated at the U.S. Army Dispensary, Fort Clayton, Canal Zone, for multiple symptoms (headaches, chills, back and chest soreness, weakness, and dizziness) which resulted in a diagnosis of flu syndrome, there was no evidence of hypertension at that time.  Nor is there any indication of complaints of, or treatment for, multiple insect bites which resulted in swelling and other symptoms.  Finally, neither the Veteran nor his wife-as lay individuals-are competent to establish the etiology for a complex medical issue, such as hypertension, which requires medical education and training.  See Jandreau, 492 F.3d at 1376-77; Barr, 21 Vet. App. at 309; 38 C.F.R. § 3.159(a)(2).  

Within this context, the Board finds that the current hypertension disorder did not manifest to a compensable degree within one year of service separation.  This is so because the first instance of a diagnosis or treatment for hypertension that appears in the record is a private treatment record from August 2002, which is over thirty years after service separation.

The Board next finds that the current hypertension disorder is not related to service. The evidence does not include a medical opinion that relates the current hypertension disorder to service.  Moreover, given the finding of no in-service cardiovascular injury or disease in service, any such opinion would be inherently speculative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative). 

In sum, the Board finds that the weight of the evidence is against finding that the Veteran sustained a cardiovascular injury or disease in service, or that the Veteran experienced chronic symptoms of hypertension in service, continuous symptoms of hypertension since service, or that hypertension manifested to a compensable degree within one year of service separation.  For this reason, the Board also finds that the weight of the evidence is against finding that the Veteran's current hypertension disorder is related to service.  38 C.F.R. § 3.303(d).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

2. Entitlement to service connection for dizziness, to include as secondary to an undiagnosed tropical illness caused by mosquito bites.

During his June 2012 RO hearing and again during his June 2014 Travel Board hearing, the Veteran testified that his dizziness was found by a doctor to be secondary to hypertension.   However, because service connection is not in effect for hypertension, service connection for dizziness as secondary to hypertension is not possible.  As such, this testimony neither raises a reasonable possibility of substantiating the claim, nor relates to an unestablished fact necessary to substantiate the claim.  

The Veteran and his wife testified during his June 2014 Travel Board hearing that he has experienced dizziness since service.  As lay individuals, the Veteran and his wife are competent to testify about observable symptoms (such as dizziness).  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007); Layno, 6 Vet. App. at 469.  During his June 2014 Travel Board hearing, the Veteran also testified that he had ongoing dizzy spells due to in-service mosquito bites.  As a lay individual, the Veteran is not competent to establish the etiology for a complex medical issue, such as disability manifested by dizziness, which requires medical education and training.  See Jandreau, 492 F.3d at 1376-77; Barr, 21 Vet. App. at 309; 38 C.F.R. § 3.159(a)(2).  

The Board finds that, upon review of all the evidence of record, the preponderance of the lay and medical evidence is against finding that a current disability manifested by dizziness is related to service.  The STRs indicate a single complaint of dizziness as a symptom related to influenza on June 11, 1964.  On May 7, 1965, the Veteran reported dizziness.  He was diagnosed with an upper respiratory infection (URI) with sinusitis.  The remaining STRs are negative for reports of dizziness.  

Notably, the Board finds that there is no current diagnosis of, or treatment for, a disability manifested by dizziness for VA disability compensation purposes.  Hence, there is no valid claim.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Because the weight of the evidence shows that there is no disability manifested by dizziness, service connection (to include as due to an undiagnosed tropical disorder caused by mosquito bites) is not warranted, and the claim must be denied.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

3. Entitlement to service connection for chest pain, to include as secondary to an undiagnosed tropical illness caused by mosquito bites.

During his June 2012 RO hearing and his June 2014 Travel Board hearing, the Veteran testified that he had been diagnosed with a heart condition but could not recall the specific diagnosis.  He also claims that in-service mosquito bites precipitated his chest pain.  As a lay individual, the Veteran is not competent to establish the etiology for a complex medical issue, such as disability manifested by chest pain, which requires medical education and training.  See Jandreau, 492 F.3d at 1376-77; Barr, 21 Vet. App. at 309; 38 C.F.R. § 3.159(a)(2).  

The Board finds that, upon review of all the evidence of record, the preponderance of the lay and medical evidence is against finding that a current disability manifested by chest pain is related to service.  The STRs indicate a single complaint of chest soreness as a symptom related to influenza in June 1964.  Later that month he was diagnosed with an unspecified viral infection of the upper respiratory tract.  In May 1965, the Veteran reported difficulty breathing and chest heaviness.  He was diagnosed with a URI with sinusitis.  The Veteran's July 1965 separation examination showed examination of the lungs, chest, and heart to be normal.  

S1 and S2 heart rhythms were regular during examination by private physician M.B. in December 2002.  A July 2008 electrocardiogram (EKG) performed by VA revealed non-specific T-wave abnormality.  An EKG performed by Danbury Office of Physician Services, P.C., dated May 2009, revealed sinus rhythm, normal axis and intervals, no evidence for prior infarct, active ischemia, or hypertrophy.  In June 2009, the Veteran underwent myocardial perfusion imaging at Danbury Hospital, Danbury, Connecticut.  He experienced some discomfort during Dipyridamole infusion that resolved during the infusion and was unlikely to be cardiac.  There were no EKG changes diagnostic of ischemia noted, and the myocardial perfusion scan was termed normal.  An EKG performed in August 2009 at Danbury Hospital was termed abnormal.  Post-service records are negative for any condition associated with chest pain.  

There is no evidence of a current disability.  As a result, service connection for chest pain must be denied.  See Moore, 21 Vet. App. at 215; Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.  The Veteran lacks a current disability related to chest pain or soreness.  Pain, without underlying pathology, is not a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Accordingly, the criteria for service connection for chest pain, to include as due to an undiagnosed tropical disorder caused by mosquito bites, have not been met, and the claim must be denied.  38 C.F.R. § 3.303.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

4. Entitlement to service connection for residuals of traumatic brain injury (TBI) (claimed as concussion).

The Veteran testified during his June 2012 RO and June 2014 Travel Board hearings that he is entitled to service connection for residuals of a TBI due to receiving a concussion during service when he was struck by a comrade.  The Veteran-as a lay individual-is not competent to establish the etiology for a complex medical issue, such as residuals of a TBI, which require medical education and training.  See Jandreau, 492 F.3d at 1376-77; Barr, 21 Vet. App. at 309; 38 C.F.R. § 3.159(a)(2).  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that no relevant injury or disease occurred during service, and that the weight of the evidence demonstrates that traumatic brain injury symptoms were not chronic in service.  STRs indicate that in October 1963 the Veteran was seen after being hit in the eye one week previously.  X-ray examination was negative, and his vision was unaffected.  Notably, there is no indication of a loss of consciousness.  The Veteran was treated for a supraorbital headache.  His July 1965 separation examination showed a normal neurological system.

Post-service medical records do not show a current diagnosis or treatment for any disability associated with a head injury, to include a concussion or TBI.  A February 2011 VA optometry note indicated a negative history for TBI.  Because post-service records are negative for either a diagnosis of a TBI or any residuals of a head injury, the Veteran lacks a current disability.  Indeed, a VA treatment record dated in February 2011 shows a negative history of TBI.  As a result, service connection for residuals of a TBI (claimed as a concussion) must be denied.  See Moore, 21 Vet. App. at 215; Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.  Accordingly, the criteria for service connection for a TBI (claimed as a concussion), have not been met, and the claim must be denied.  38 C.F.R. § 3.303.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for hypertension, to include as secondary to an undiagnosed illness caused by mosquito bites, is denied.  

Entitlement to service connection for dizziness, to include as secondary to an undiagnosed illness caused by mosquito bites, is denied.  

Entitlement to service connection for chest pain, to include as secondary to an undiagnosed illness caused by mosquito bites, is denied.  

Entitlement to service connection for TBI (claimed as concussion), is denied.  


REMAND

Remand of the issues of: (1) entitlement to service connection for low back injury; (2) entitlement to service connection for left hip pain; (3) entitlement to service connection for left leg weakness; (4) entitlement to service connection for headaches; and (5) entitlement to service connection for jungle rot of the hands and feet (all to include as secondary to an undiagnosed tropical illness caused by mosquito bites) is necessary.  Remand of issues (1) through (3) is warranted due to the citation of evidence by the RO in the June 2011 Rating Decision on appeal which is not located in either the Veteran's physical claims file, "Virtual VA," or VBMS files.  Remand of issues (4) and (5) is necessary in order to obtain VA examinations and opinions.  

1. Entitlement to service connection for low back injury, to include as secondary to an undiagnosed tropical illness caused by mosquito bites.  

In its June 2011 Rating Decision, the RO stated "Review of your VA treatment records show diagnosis of mid and lower back pain, with subsequent chiropractic evaluation and treatment in February 2011."  Furthermore, the Veteran testified during his June 2012 RO hearing that he had a history of back pain related to an in-service assault and that during treatment by private physician P.A.D., M.D., he was apparently referred to the VA Medical Center in West Haven, Connecticut, "and they put me through with a chiropractor for a number of visits."  However, review of the Veteran's claims files has not produced the cited records.


2. Entitlement to service connection for left hip pain, to include as secondary to an undiagnosed tropical illness caused by mosquito bites.  

The June 2011 Rating Decision states "Private treatment records . . .do[] not show active evaluation, diagnosis, or treatment related to your hips, however, orthopedic follow-up in September 2010 for left total knee replacement, shows incidental exam of both hips as normal."  Yet, review of the Veteran's claims files has not produced the cited record.  

Additionally, the evidence does not include the VA treatment record cited by the RO in the June 2011 Rating Decision as stating "report of bilateral hip pain after walking for more than one mile, during chiropractic evaluation for back pain in February 2011."  Review of the Veteran's claims files has not produced the cited record.

3. Entitlement to service connection for left leg weakness, to include as secondary to an undiagnosed tropical illness caused by mosquito bites.

Finally, the claims files do not include the "VA treatment note, dated February 28, 2011, show[ing] that during evaluation for mid and lower back pain, [the Veteran] clearly denied weakness in [his] legs" which was cited by the RO in its June 2011 Rating Decision.  

In cases such as this, VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c), (d) (2014).  

Here, the most recent orthopedic records are from Robert T. Deveney, M.D., dated June 2010.  Additionally, there are no chiropractic treatment records in the Veteran's claims files from the VAMC in New Haven, Connecticut.  Therefore, on remand, the RO/AMC should associate with the claims file all existing records of VA chiropractic treatment, from any appropriate VA facility, from January 2011 to the present.  The RO should also associate with the claims file any private chiropractic treatment records from June 2010 to the present.  

4. Entitlement to service connection for headaches, to include as secondary to an undiagnosed tropical illness caused by mosquito bites.

The Veteran testified during his June 2012 RO hearing that he has taken over-the-counter medications for headaches for the past fifty years, and that his headaches began after being bitten by mosquitos in Panama, and continue to the present time.  He alternatively contended that his headaches began after being struck by a comrade during service.  As a lay person, the Veteran is competent to testify about observable symptoms (such as headaches).  See Washington, 21 Vet. App. at 195; Layno, 6 Vet. App. at 469.  

Additionally, while STRs are negative as to a diagnosed headache disorder, they do include one complaint an of acute left supraorbital headache associated with being hit in the left eye in October 1963, and  a single complaint of headache as a symptom related to influenza in June 1964.  

In light of the aforementioned evidence and testimony, the Board finds that a VA examination regarding the nature and etiology of the Veteran's headaches is warranted.  

5. Entitlement to service connection for jungle rot of the hands and feet, to include as secondary to an undiagnosed tropical illness caused by mosquito bites.

The Veteran avers that he is entitled to service connection for jungle rot of the hands and feet, which was incurred during training in the Panama Canal Zone.  He testified during his June 2012 RO hearing that while in the service he was treated in Panama for bleeding of his left finger and foot, and that he has continued treated those areas with ointments to the present day.  During his June 2014 Travel Board hearing, the Veteran testified that he experienced skin rashes since service. 

STRs indicate treatment for skin conditions affecting the Veteran's face, body, neck (in November 1964) and crotch (in June 1964) which were treated successfully with topical medications.  

Post-service medical records include complaints of a skin rash during VA initial primary care evaluation in September 2006.  Examination revealed mild patches of scattered eczematous areas.  The Veteran was diagnosed with eczematous heat rash scattered on the upper body.  VA primary care evaluation dated in April 2011, noted a history of hand dermatitis, which was later diagnosed by VA in November 2011, April 2012, May 2012, July 2012, June 2013, and February 2014.  

The cited evidence necessitates that the Veteran be afforded a VA examination addressing the nature and etiology of any current skin disorder.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain any VA treatment records, including any chiropractic treatment record, dated from January 2011 to the present.  

2. The RO should contact the Veteran and request that he identify any private medical treatment-specifically, chiropractic treatment-since June 2010.  The RO should then obtain the identified records.  All records obtained must be associated with the claims file.  

3. Afford the Veteran an appropriate VA examination by a physician to determine the nature and etiology of any current headache disability.  The record must be made available to and reviewed by the examiner in rendering the opinion.  The examiner must confirm that the record was reviewed in the examination report.  The VA examiner should opine as to whether it is at least as likely as not (i.e., probability of 50 percent) that headaches were incurred in or aggravated by service, to include as secondary to an undiagnosed tropical illness caused by mosquito bites.

The examiner is directed to specifically consider the following:  (a) October 1963 STR complaining of acute left supraorbital headache associated with being hit in the left eye; (b) June 1964 STR complaining of a headache as a symptom related to influenza; and (c) Veteran's testimony during his June 2012 RO hearing that he had taken over-the-counter medications for headaches for the past fifty years, and that his headaches began after being bitten by mosquitos in Panama, continuing to the present time (alternatively, testifying that his headaches began after being struck by a comrade during service).  

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

The record must be made available to and reviewed by the examiner.  

4. Afford the Veteran an appropriate VA examination by a physician to determine the nature and etiology of any current skin disorder.  The record must be made available to and reviewed by the examiner in rendering the opinion.  The examiner must confirm that the record was reviewed in the examination report.  The VA examiner should opine as to whether it is at least as likely as not (i.e., probability of 50 percent) that any skin disorder was incurred in or aggravated by service, to include as secondary to an undiagnosed tropical illness caused by mosquito bites.

The examiner is directed to specifically consider the following:  (a) STRs indicating treatment for skin conditions affecting the Veteran's face, body, neck (in November 1964) and crotch (in June 1964) which were treated successfully with topical medications; (b) diagnosis of eczematous heat rash scattered on the upper body following initial VA primary care evaluation in September 2006; (c) diagnoses of hand dermatitis during VA primary care evaluation in November 2011, April 2012, May 2012, July 2012, June 2013, and February 2014; (d) Veteran's testimony during his June 2012 RO hearing that while he was in the service he was treated in Panama for bleeding of his left finger and foot, and has continued treatments with ointments to the present day; and (e) Veteran's testimony during his June 2014 Travel Board hearing that he experienced skin rashes since service.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

The record must be made available to and reviewed by the examiner.  

5. After all indicated development has been completed, the AOJ should review the case again based on the additional evidence and readjudicate all claims remaining on appeal.  If any benefit sought is not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


